Citation Nr: 1735509	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-14 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension. 

2.  Entitlement to service connection for right ankle disability to include arthritis and instability with chronic strain as secondary to the service-connected disability of degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1982 to January 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and March 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.     

Based on the record, the RO has granted service-connection for PTSD by way of a January 2016 rating decision.  The Veteran has gone through a separate RO-level development process for the assigned rating, and in any event, this would be downstream issues from the claims of service connection that were on appeal.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating).  Thus, because service connection was granted for the Veteran's PTSD, there remains no case or controversy regarding the appeal for service connection.  38 U.S.C.A. § 7105 (West 2014); see also Grantham, 114 F.3d 1156.

The Board notes that the Veteran has been granted service connection and pursued increased rating claims for several other conditions while this matter has been pending.  The Board has conducted a review of the file and does not find that it is necessary for the Board to address any of the claims not presently certified to the Board.  Additionally, while the Veteran has claimed entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in the past, the Board does not presently have jurisdiction of the issue because the Veteran has not indicated that his hypertension is the service-connected disability that is the disability that impacts his employability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (U.S. 2009)(discussing how a claim for TDIU arises as part of an increased rating claim where evidence of unemployability due to the underling service-connected disability is presented.  



FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's hypertension required continuous use of medication for control, and has been manifested by a history of diastolic pressure that most closely resembles levels predominantly 100 or more.  

2..The Veteran's right ankle arthritis with instability and chronic strain is caused by the Veteran's service connected right knee disability.  

CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no greater, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.104, Diagnostic Code (DC) 7101 (2016).

2.  The criteria for service-connection for right ankle arthritis disability with instability and chronic strain as secondary to the service-connected disability of degenerative joint disease of the right knee have been met.  38 U.S.C.A. §§ 1131, 1112, 1154(a), 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.310 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  


Merits of the Claim

I.  HYPERTENSION RATING

The Veteran seeks entitlement to an initial compensable rating for hypertension.  Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant a 10 percent a compensable disability rating for the entire period on appeal.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's service-connected hypertension is presently rated as noncompensable pursuant to 38 C.F.R. § 4.104, DC 7101.  According to DC 7101, a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more; a 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more; a 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more; and a 10 percent rating is assigned if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

Notes to DC 7101 provide that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic pressure of less than 90mm.  Additionally, the notes direct that hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, should be evaluated as part of the condition causing it rather than by separate evaluation.  Finally, hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.

The Board notes that the rating criteria for hypertension specifically contemplates the use of medication to ameliorate symptoms and that a higher rating may not be assigned based solely on the fact that the Veteran uses medication to treat his symptoms.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), ("[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication."); McCarroll v. McDonald, 28 Vet. App. 267, 273 (2016). (the Board did not err in failing to discount the ameliorative effects of blood pressure medication as the plain language of DC 7101 contemplates the effects of medications).

Applying these legal principles to the Veteran's claim, the Board finds that the Veteran is entitled to a 10 percent rating, and no more, because for the entire period on appeal the Veteran's hypertension has been manifested by a history of diastolic pressure that most closely approximates a reading predominantly 100 or more, and the Veteran requires continuous medication for control.  The Board notes that the Veteran has indicated his hypertension may have worsened at several times during the appeal period.  The RO followed up these indications with medical examinations, and the Veteran has undergone regular VA follow up for his hypertension.  Accordingly, the Board finds that thanks to the RO's efforts, the Veteran's VA medical file, it has adequate medical information to consider the claim.  See January 2016 and February 2013 VA Medical Examinations.  

The Board has conducted a review of the Veteran's medical records, including VA and service treatment records.  A review of these records shows that the Veteran's systolic pressure has not been predominantly over 200 once treatment was established.  There are reports by the Veteran that his systolic pressure was occasionally in the 170-190 range when measured at home, however these reports also include many readings below 150.  See VA Medical Record January through May 2013.  At the same time, the record shows that the Veteran's diastolic pressure has very frequently exceeded 90 and not infrequently has approached or exceeded 100. See Id; see also January 2016 VA medical examination showing average BP 174/102.  The Board notes that at times the Veteran's blood pressure appears higher for the readings the Veteran reports having been take at home, and that the readings taken at VA medical centers generally appear below 100, however when considering 38 C.F.R. § 4.7 the Board finds that the overall picture shows readings that most closely approximate diastolic blood pressure readings predominantly over 100 with the continued use of medication.  Accordingly, the Board finds that a rating of 10 percent is appropriate for the entire period on appeal.

While it is entirely possible that the Veteran's blood pressure readings would be significantly higher without the use of medication, the rating criteria for hypertension already contemplates the ameliorative effects of medication.   See McCarroll, 28 Vet. App. 267 (2016).  Additionally, the Board notes that the Veteran has submitted documents indicating that his hypertension is accompanied by symptomatology such as headaches, fatigue, dizziness, nausea, blurred vision, and chest pain are related to his hypertension.  The Veteran underwent a February 2013 VA medical examination following which a VA medical doctor opined that with respect to symptoms the symptoms of fatigue, dizziness, nausea, blurred vision, and chest pain could all be associated with periods when the Veteran experiences higher blood pressure.  In that regard, the Board notes that as the grant is based upon a resolution of all reasonable doubt in the Veteran's favor pursuant to 38 U.S.C.A. § 5107, and considerations of rating criteria pursuant to 38 C.F.R. 
§ 4.7, the higher rating granted addresses the symptomatology experienced with increased blood pressure.  

Considering the entirety of the record, including all of the medical records, the Board finds that for the entire appeal period, the Veteran's hypertension required continuous use of medication for control and is manifested by a history of diastolic pressure predominantly 100 or more.  Accordingly, a rating of 10 percent and no more is granted for the Veteran's service connected hypertension.  


II.  SERVICE CONNECTION FOR RIGHT ANKLE

The Board finds that the Veteran's current right ankle disability was proximately caused by his service-connected right knee disability, and consequently grants service-connection on a secondary basis.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The record shows that a VA medical examiner opined in May 2013 that it is more likely than not that the Veteran's chronic right ankle strain is due to instability of the right knee due to arthritis of the right knee.  See May 2013 VA Medical Examination.  Additionally, the Veteran has submitted two opinions from his private providers that link the Veteran's right ankle arthritis to his service-connected knee disability.  Therefore, these opinions confirm a current right ankle disability diagnosed as arthritis and a chronic ankle strain, and they adequately indicate that this disability was proximately caused by the Veteran's service-connected right knee disability.  Accordingly, service-connection of the right ankle disability on a secondary basis is granted.  

The Board acknowledges that the VA examinations of record indicate that arthritis of the right ankle may not be due to the trauma caused by the knee disability.  However, in light of the private opinions, the evidence is at least in equipoise and reasonable doubt will be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to hypertension rating of 10 percent and no more, for the entire period on appeal is granted. 

Entitlement to service connection for a right ankle disability to include arthritis and chronic strain as secondary to a right knee disability is granted.  




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


